Shipman, J.
The motion is denied. The affidavits state that the complainant has obtained further and fuller evidence of the facts relating to his invention since the decision of Streat v. White,1 and has other and further proofs to show that he was the true inventor of the design, and that thé additional proof will show that he was the sole inventor. Neither the general nor the particular facts to which the witnesses will testify are given, nor are any circumstances stated which show the character or the importance of the testimony, or why it was not introduced before, or how it will tend to diminish the weight which was given to the statements of the patentee in his letters to the designer.' The motion cannot be granted upon mere general statements, which disclose nothing in regard to the character of the testimony.

 35 Fed. Rep. 426.